Order entered August 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00819-CV

                                LOWELL MERRITT, Appellant

                                                V.

                                      ROBERT DAVIS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-01630-2013

                                             ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s July 18, 2013

motion to strike appellant’s brief.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE